DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305690 (Kusch) in view of US 2014/0049215 (Fassnacht). 
Regarding claim 1, Kusch teaches charging device for charging a battery of a motor vehicle having with an electric drive motor (Fig. 1 shows traction network 1 for charging battery 3 of a electric or hybrid having an electric machine 5) [0025], comprising - an inductor (Fig. 1 shows inductors L1, L2, L3) [0018, 0033],
- a drive converter (Fig. 1 converter 2),
	wherein the drive converter converts a DC voltage of the battery for the electric drive motor and has an DC link center (Fig. 1 shows converter 2 is an inverter that inverts the DC voltage of the battery 3 for the electric machine 5 and has a DC link center N) [0026, 0028],
	wherein the inductor together with the drive converter serves as a step-up converter for a charging operation of the battery (the inductor together with the converter 2 serves as a step-up converter for charging operation of battery 3) [(0018-0019, 0032-0033], and
	a switching device configured to charge and/or discharge the DC link center to a voltage during charging of the battery by a charging source (controller 4 controls the switches T1-T12 configured to switch half of the DC link voltage) [0015, 0028];
a control circuit for controlling the drive inverter, in particular its 3-level inverter or half bridges, as step-up converter and for controlling the switching device (Fig. 1 shows controller 4 for controlling converter 2, in particular 3-level inverter as step-up converter and for controlling the switching devices T1-T12) [0026-0028].
However, Kusch does not explicitly teach a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage.
	However, Fassnacht teaches a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage (first monitoring unit 18 monitors the voltage at Uzk at the DC link and the switching device 3a-f are controlled accordingly) [0027, 0036-0038, 0040-0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a voltage measuring device in order to keep track of the voltage at the DC link and control the switching device of the inverter accordingly in order to avoid any overvoltage thereby ensuring efficient charging of the battery.


Regarding claim 2, Kusch teaches wherein the switching device is configured to connect the DC link center with a positive pole and/or with a negative pole of the battery (Fig. 1 shows switching device T1-T12 is configured to connect the DC link center N with the positive pole 8 and the negative pole 9 of the battery 3).


Regarding claim 4, Kusch teaches charging device according to one of claim 1.
	However, Kusch does not teach wherein the inductor is formed by at least one winding of the electric drive motor.
	However, Fassnacht teaches wherein the inductor is formed by at least one winding of the electric drive motor (Fig. 1 shows coils of the stator winding 6 which is part of the electric machine is the inductor which forms boost converter mode along with the inverting converter 2) [0016-0017, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the inductor from the electric drive motor in order to use said inductor to form a boost converter along with inverter in order to supply a steady voltage level to the battery thereby charging the battery in an efficient manner.



Regarding claim 5, Kusch teaches wherein the drive converter for three voltage phases each comprises the 3-level inverter, each 3-level inverter is connected to one of the three windings of the electric drive motor (Fig. 1 converter 2 for three voltage phases each comprises a 3-level inverter H1:H1O, H2:H20, H3:H30) [0026-0028, 0032].

Regarding claim 6, Kusch teaches wherein the three 3-level inverters have the same DC link center (Fig. 1 converter 2 is a 3-level inverter having the same DC link center N) [0026-0027].


Regarding claim 7, Kusch teaches wherein one of the three 3-level inverters is the switching device (Fig. 1 converter 2 is switching device comprising transistors T1-T12).

Regarding claim 8, Kusch teaches wherein the switching device is separably connected to a winding of the electric drive motor (Fig. 1 shows the transistors T1-T9 of the switching device is separably connected to a winding of the electric machine 5) [0026-0028].

Regarding claim 9, Kusch teaches wherein the DC link center is arranged between two capacitors connected in series, the battery being connectable in parallel with the capacitors (Fig. 1 DC link center N is arranged between two capacitors Cac connected in series and the battery 3 connectable in parallel with the capacitors) [0026].


Regarding claim 12, Kusch teaches wherein electric drive system with a charging device according to claim 1 (Fig. 1 shows the traction system 1 which is the electric drive system with
charging device comprising converter 2 to charge battery 3 and run electric machine 5) [0025- 0029]. 

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305690 (Kusch) in view of US 2014/0049215 (Fassnacht) further in view of  US 2011/0116293 (Tabata).

Regarding claim 3, Kusch teaches wherein the switching device has at least two transistors which are connected to a positive pole and a negative pole of the battery (switching device comprises of switches T1-T12 which are transistors which are connected to the positive pole 8 and negative pole 9 of the battery 3) [0026].
	However, Kusch and Fassnacht does not teach switching device connected to the DC link center via a choke coil.
	However, Tabata teaches switching device connected to the DC link center via a choke coil (Fig. 10 shows switching device Qpch and Qnch connected to the DC link center via reactor coil Lch) [0008].
It would have been obvious to one with ordinary skill in art before the effective filing date of the claimed invention to have the switching devices connected to the DC link center via reactor coil Lch in order to filter the voltage to avoid ripples and harmonics to maintain a steady voltage without any spikes thereby avoiding overvoltages.

Regarding claim 13, Kusch teaches wherein the switching device has at least two transistors which are connected to the positive pole and the negative pole of the battery (switching device comprises of switches T1-T12 which are transistors which are connected to the positive pole 8 and negative pole 9 of the battery 3) [0026].
	However, Kusch  and Fassnacht does not teach switching device connected to the DC link center via a choke coil.
	However, Tabata teaches switching device connected to the DC link center via a choke coil (Fig. 10 shows switching device Qpch and Qnch connected to the DC link center via reactor coil Lch) [0008].
	It would have been obvious to one with ordinary skill in art before the effective filing date of the claimed invention to have the switching devices connected to the DC link center via reactor coil Lch in order to filter the voltage to avoid ripples and harmonics to maintain a steady voltage without any spikes thereby avoiding overvoltages.



Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305690 (Kusch) in view of US 2014/0049215 (Fassnacht) further in view of US 2011/0116293 (Tabata). 

Regarding claim 14, Kusch and Tabata teaches device according to claim 13.
	However, Kusch does not teach wherein the inductor is formed by at least one winding of the electric drive motor.
	However, Fassnacht teaches wherein the inductor is formed by at least one winding of the electric drive motor (Fig. 1 shows coils of the stator winding 6 which is part of the electric machine | is the inductor which forms boost converter mode along with the inverting converter 2) [0016-0017, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the inductor from the electric drive motor in order to use said inductor to form a boost converter along with inverter in order to supply a steady voltage level to the battery thereby charging the battery in an efficient manner.

Regarding claim 15, Kusch teaches wherein the drive inverter for three voltage phases each comprises a 3-level inverter, each 3-level inverter is connected to one of the three windings of
the electric drive motor (Fig. 1 converter 2 for three voltage phases each comprises a 3-level inverter H1:H1O, H2:H20, H3:H30) [0026-0028, 0032].

Regarding claim 16, Kusch teaches wherein the three 3-level inverters have the same DC link center (Fig. 1 converter 2 is a 3-level inverter having the same DC link center N) [0026-0027].

Regarding claim 17, Kusch teaches wherein one of the three 3-level inverters is the switching device (Fig. 1 converter 2 is switching device comprising transistors T1-T12).

Regarding claim 18, Kusch teaches wherein the switching device is separably connected to a winding of the electric drive motor (Fig. 1 shows the transistors T1-T9 of the switching device is separably connected to a winding of the electric machine 5) [0026-0028].

Regarding claim 19, Kusch teaches wherein the DC link center is arranged between two capacitors connected in series, the battery being connectable in parallel with the capacitors (Fig. 1 DC link center N is arranged between two capacitors Cdc connected in series and the battery 3 connectable in parallel with the capacitors) [0026].


Response to Arguments
Applicant’s arguments with respect to claim(s) 06/03/2022have been considered but are moot because the new ground of rejection.
The 112 rejection has been withdrawn in light of the current amendments. 
The objection to the specification is also withdrawn in light of the current amendments. 
Regarding claim 1, the Applicant presents that Kusch fails to teach the voltage measuring device as recited in amended claim 1, with which the Examiner agrees and has brought in Fassnacht reference to teach said limitation as follows: 
a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage (first monitoring unit 18 monitors the voltage at Uzk at the DC link and the switching device 3a-f are controlled accordingly) [0027, 0036-0038, 0040-0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a voltage measuring device in order to keep track of the voltage at the DC link and control the switching device of the inverter accordingly in order to avoid any overvoltage thereby ensuring efficient charging of the battery.
Thereby, the rejection stands. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                     

/HAL KAPLAN/Primary Examiner, Art Unit 2836